The” judgment of the court wasvprououncéd by
Rostf, J:
The plaintiff, alleging that he held a mortgage on-a slave'belong-ing to defendant; stt'ed out a writ of-sequestration, on the ground that he had r'eason to believe,-and did believe, that the slave was about to be removed out of the State, before he-could exercise his right of mortgage. The defendant moved1 to dissolve the sequestration on the ground ¿-that the facts alleged-in'the petition Were untrue; and that the plaintiff'had no-interest in- the claim-secured by the' mortgage on the slave- in his possession. Several witnesses were examined on = behalf•-of- the defendant, without opposition-; and the judge, after'hearing the" evidettce'and the argument-of-counsel, dissolved the sequestration-. The plaintiff has appealed. His counsel contends that motions to dissolve are unauthor- ■ ised bylaw in cases of-sequestration, and that the only way in which property sequestrated can be released is by giving-bond, or by the judgment of the court-on the merits.
Sequestration is a harsh; remedy; and if it is sued out without a-just cause, it is'consonant witb-every principle of justice that the party whose property is unlawfully taken from him should have a- summary redress. The former Supreme Court considered that he had. See the cases of Vanwinckle v. Flecheaux, 12 La. 150. Segur v. Sorel, 11 La. 443.
On-th-e'merits of the motion, the' judge Who tried the cause had a much better-opportunity than we have to ascertain the credibility of witnesses, and we cannot say that he-erred in giving faith to the testimony. The testimony fully supports- the conclusion to which he came. Whether the other ground alleged could be-entertained- on a motion to dissolve, is a question which it is not necesary to determine:
Before-the trial of the- Hiotiomto dissolve,- the plaintiff asked-that a day be fixed in»orderto allow the defendant sufficient time to summon witnesses; the j.udge'desired the plaintiff’s counselto fix any day during the term. The counsel having, refused to-do so, the judge had the case fixed in conformity with the-general practice of the court.- No affidavit having been made for a continuance,- and no information having been given to the court that the plaintiff had any witnesses to summon, the motion was tried in its turn. The proceeding was ia every respect regular, and the plaintiff has no just ground of complaint.

Judgment affirmed*